Citation Nr: 1234020	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin condition, to include post-inflammatory hyperpigmentation of the upper back and shoulders and folliculitis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1978 and from January 1991 to May 1991, with additional service in the National Guard. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  This case was remanded by the Board in September 2008 and December 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional development is once again required prior to the disposition of the Veteran's claim for service connection for a skin condition.

In December 2010 the claim on appeal was remanded so that clarification of a December 2008 VA medical opinion could be obtained.  The Board noted several specific errors with the December 2008 VA medical examination, including that the examiner had stated that the Veteran had not received treatment for a skin disability for the period between December 1973 and May 1978.  Such a statement was found to be incorrect, as the Veteran had been found to have "skin diseases" on a December 1977 in-service physical examination, described as "multiple bumps" on his chest and back, which were pruritic in nature.  As part of the remand, the Board stated that the examiner should "specifically discuss the December 1977 skin disorder that was noted in the Veteran's service treatment records in rendering [an] opinion." 

The Veteran was provided with this medical opinion in January 2011.  However, the AMC's opinion request to the examiner completely failed to mention the Board's request to discuss the skin disorder which was documented in the December 1977 service treatment records.  As a result, the examiner failed to discuss this record in any way, as was specifically required by the Board's December 2010 remand.

If VA provides the Veteran with an examination, the examination must be adequate.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).  RO compliance with a remand is not discretionary, and if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the entire claims folder to be sent to the December 2008 VA examiner in order for an addendum opinion to be written in regards to the Veteran's claimed skin condition.  The VA examiner should review the entire claims folder, including this Remand Order, and state in the addendum that they were reviewed.  Following a review of the claims file, the examiner must render an opinion as to whether the Veteran's diagnosed skin condition is more likely, less likely, or at least as likely as not (50 percent or greater probability) due to his military service, to include exposure to chemical substances in the Persian Gulf in 1991.

In rendering this opinion, the examiner must specifically consider, and discuss, the skin disorder that was noted in the Veteran's December 1977 service treatment records.  The examiner must also specifically opine as to whether the Veteran's delayed onset of a rash, with clinical evidence of record that onset began in January 1994, is due to any chemical exposure as a result of military service.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the December 2008 VA examiner is unavailable, then another VA examiner with similar qualifications should be asked to opine as to the above.  If either the December 2008 examiner or the new VA examiner determines that a new examination is necessary to adequately respond to the above questions, one should be scheduled.

2. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


